DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities: “adjacent at least” in line 13 should read “adjacent to at least” and “one of DC lines” in line 16 should read “one of the DC lines”.  Appropriate correction is required.

Allowable Subject Matter
Claims 18 – 26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to disclose or render obvious a package comprising, among other things, the top face of the external portion including DC lines and ground lines, the back face including transmission lines comprising signal lines and ground lines, wherein at least one of the ground lines provided on the top face of the external portion is located adjacent at least one side of at least one of the DC lines, wherein the package further comprises a shield layer disposed between the top face and the back face inside the feed-through, and wherein at least one of DC lines is electrically connected to the shield layer via a via-hole inside the feed-through. 
Wang et al. (U.S. PG Pub. # 2016/0294156 A1), teaches a shield layer (12) but it is connected to ground lines 11a (fig. 12) not at least one of the DC lines as claimed. Alternatively, shield layer (13) is connected to DC and ground lines (21) on top face (top of 2) but those lines are directly connected to lines (3 and 14) on back face (underneath 1) thus eliminating any signal lines on the back face as claimed as DC line is not the same as a signal line thus requiring a different electrical path for a signal line. The signal line of ‘156 are located at 11b as seen in fig. 11, which cannot be on a back face to meet all of the claim limitations.
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 

 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (U.S. PG Pub. # 2015/0365176 A1) in view of Go et al. (U.S. Patent # 7,426,225 B2).
	In Re claims 12 – 14, ‘176 teaches a package (10) for an optical receiver module, the package comprising: a housing (12) enclosing a semiconductor optical device (par. 0026) therein, the housing having walls including a rear wall (figs. 2 and 3 where 13 protrudes) and a pair of side walls (12b) each extending from the rear wall (figs. 2 and 3); and a feed-through (13) in the rear wall of the housing, wherein the feed-through includes: an internal portion made of an insulating material (13 within 12 is ceramic, par. 0027); and an external portion (13 extending from 20) made of the insulating material, the external portion protruding from the internal portion outwardly from the housing and having a top face (13a) and a back face (13b), the top face of the external portion including DC lines (par. 0027), the back face including transmission lines (strips on 13) comprising signal lines and ground lines (par. 0027), wherein the transmission lines are configured to carry high frequency signals for the semiconductor optical device (par. 0027), and wherein the DC lines include at least one of a wire for a light intensity monitor (bias for photodiode, par. 0027), and a wire for a power supply (to pre-amplifiers, par. 0027).

	‘176 is silent to the housing having electrically conductive walls; 
the top face of the external portion including ground lines;
wherein at least one of the ground lines provided on the top face of the external portion is located adjacent at least one side of at least one of the DC lines; and
wherein the DC lines include at least one of a wire for a temperature monitor. 

	‘225 teaches a wire (14b) for a temperature monitor (104) (col. 5, lines 63 – 67, col. 6, lines 1 – 2, col. 11, lines 22 – 24).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of a temperature monitor as taught by ‘225 to modify the package of ‘176 so as to incorporate a temperature monitor with an associated DC line so as to ensure optimum operation of the package. 

The previous combination is silent to the housing having electrically conductive walls; 
the top face of the external portion including ground lines; and 
wherein at least one of the ground lines provided on the top face of the external portion is located adjacent at least one side of at least one of the DC lines.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the walls of the housing electrically conductive so as to reduce the effects of EMI to the semiconductor devices within the housing thus ensuring the integrity of the communication within the housing.
Furthermore, it is well known in the art that ground lines are used in combination with DC lines to create electrical potential across devices such as pre-amplifiers and biases to photodiodes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use DC lines in combination with ground lines as the lines for supplying electrical power to the pre-amplifiers and as biases to photodiodes so as to .

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (U.S. PG Pub. # 2015/0365176 Al) in view of Go et al. (U.S. Patent # 7,426,225 B2) and further in view of Wang et al. (U.S. Patent # 9,853,414 B2).
In Re claims 15 and 16, the previous combination teaches the module of claim 12 but is silent to a ground layer provided between the top face and the back face inside the feed-through, wherein the ground lines of the top face and the back face of the external portion are electrically connected to the ground layer via a via-hole inside the feed-through.
‘414 teaches that a ground layer within an insulator that is connected to ground lines via via-holes, as seen in fig. 12 of ‘414, allows for improved transmission rate of high frequencies (col. 8, lines 57 - 61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert a ground layer and vias, as taught by ‘414, in the external portion of the feed-through of ‘ 176 so as to allow for improved transmission rate of high frequencies. Furthermore, as shown in par. 0027 of ‘176 the ground lines surround the transmission lines on the back face, G/sig/G/Nsig/G.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (U.S. PG Pub. # 2015/0365176 Al) in view of Go et al. (U.S. Patent # 7,426,225 B2) and further in view of Saito et al. (U.S. Patent # 7,317,742 B2).
The previous combination teaches the package of claim 12 and but is silent to a case; an optical transmitter enclosed in the case, the optical transmitter including a semiconductor laser; and a driving circuit enclosed in the case, the driving circuit being configured to output a transmission signal to the optical transmitter.
	‘742 teaches an optical transceiver (9) comprising: a case (3); an optical transmitter (103) and receiver (106) are enclosed in the case, the optical transmitter including a semiconductor laser (103, col. 6, lines 24 – 25, col. 19, line 50 – 52); and a driving circuit (5) enclosed in the case, the driving circuit being configured to output a transmission signal to the optical transmitter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the package of claim 12 within a case containing a semiconductor laser and driver circuit such as that of 3 of ‘742 wherein a semiconductor laser and receiver package of the previous combination are enclosed in a case to make a transceiver package so as to create a robust mobile transceiver for a multitude of uses in the telecommunications field.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294.  The examiner can normally be reached on M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD H SMITH/Primary Examiner, Art Unit 2874